The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 8-3-2022 is acknowledged. Claims 1 and 66 have been amended. Claims 5, 32 and 67-69 have been canceled. Claims 1, 60, 65-66, 74-81, 83, 86, 89 and 95-97 are pending.
Election/Restrictions
Claims 1, 65-66 and 74-76 are allowable. The restriction requirement among Inventions I-VII, as set forth in the Office action mailed on 11-15-2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11-15-2021 is partially withdrawn.  Claims 77-81 and 83, directed to methods of using the allowable product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 86, 89 and 95-96, directed to methods of treatment remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Consequently, claims 1, 65-66, 74-81 and 83 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 8-3-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Withdrawn
	The objection to claims 1, 5 and 32 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment to claim 1 and the cancellation of claims 5 and 32.

Sequence Compliance
It is deemed that the instant disclosure now complies with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825.
Claim Rejections Withdrawn
The rejection of claims 1, 3, 32, 60, 65-69, 74-76 and 97 on the ground of nonstatutory double patenting as being unpatentable over claims 137-138, 140, 142-143, 146-147 and 154 of copending Application No. 16/474,383 (reference application) is withdrawn in light of the amendment thereto.
The rejection of claims 1, 3, 32, 60, 65-69, 74-76 and 97 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 64-65, 69-70, 76-77 and 80-81 of copending Application No. 16/069,220 (reference application) is withdrawn in light of the amendment thereto. 
The rejection of claims 1, 3, 32, 60, 65-69, 74-76 and 97 on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/069,220 (reference application) is withdrawn in light of the amendment thereto.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague an indefinite by the use of the term “immune sustainer” and the term “immune initiator” is withdrawn in light of the amendment thereto. 
The rejection of claim 66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the description of the microorganism described in “a)” and “(b)”is withdrawn in light of the amendment thereto.
The rejection of claim 67 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. Cancellation of said claim has rendered the rejection moot. 
The rejection of claims 1, 3, 32, 60, 65-69, 74, 76 and 97 under 35 U.S.C. 103 as being unpatentable over Bishai et al. (U.S. Patent Application Publication US 2018/0028577) and Shin et al.  (Microbial Cell Factories Vol. 13:166, pages 1-11) as evidenced by Geiger et al. (Cell Vol. 167 pages 829-842 – IDS filed on 3-24-2020) is withdrawn in light of the amendment thereto.
The rejection of claims 1, 3, 32, 60, 65-69, 74, 76 and 97 under 35 U.S.C. 103 as being unpatentable over Bishai et al. (U.S. Patent Application Publication US 2018/0028577) and Oelschlaeger (Bioengineered Bugs Vol. 1 No. 2, pages 146-147) is withdrawn in light of the amendment thereto.
The rejection of claims 1, 3, 32, 60, 65-69, 74- 76 and 97 under 35 U.S.C. 103 as being unpatentable over Bishai et al. (U.S. Patent Application Publication US 2018/0028577), Shin et al.  (Microbial Cell Factories Vol. 13:166, pages 1-11) and Chassoux et al. (International Journal of Cancer Vol. 16, pages 515-525) as evidenced by Geiger et al. (Cell Vol. 167 pages 829-842 – IDS filed on 3-24-2020) is withdrawn in light of the amendment thereto.

New Grounds of Rejection
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-81 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant claims are drawn the treatment of any and all cancers utilizing any modified microorganism that contains a heterologous sequence encoding an enzyme that produces c-diAMP, c-GAMP or c-diGMP; and a heterologous sequence encoding an enzyme that produces arginine; and wherein said microorganism is an auxotroph in dapA and thyA.
Consequently, the instant claims encompass the use of a myriad microorganisms with differing combinations heterologous sequences. People of skill in the art require evidence that a benefit can be derived by the application of a given substance(s). The specification, as filed, is limited to the treatment of bladder cancer utilizing the OX40.21 antibody in combination with the nivolumab antibody but is silent with regard to the use of any other antibodies to treat any other type of cancer. Applicant describes the use of the aforementioned microorganisms to treat various cancers in a generalized and prophetic sense but fails to demonstrate the therapeutic efficacy of any microorganism with the claimed autotrophs comprising any of the claimed combinations of heterologous genes in any animal system. While the skill in the art of immunology is high, to date, prediction of a therapeutic effect for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a directed immune response, none of the claimed “therapeutic compositions” meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification provides insufficient written description to support the genus encompassed by the claim.
The claims are drawn to the use of a vast genus of autotrophic microorganism a heterologous sequence encoding an enzyme that produces c-diAMP, c-GAMP or c-diGMP; and a heterologous sequence encoding an enzyme that produces arginine to treat any and all types of cancer. To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of cancer therapeutics, Applicant must adequately describe which auxotrophic microorganism producing which combination of c-diAMP, c-GAMP or c-diGMP in combination with arginine would have efficacy in treating a given cancer. Moreover, Applicant must describe the means by which said therapeutic is to be administered in order to have efficacy in treating a given cancer. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of therapeutics to which the claims are drawn, such as a correlation between the genotype/phenotype of a given microorganism and its recited function (induction of a therapeutic immune response against a given cancer), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of therapeutics to which the claims refer.
The specification does not provide substantive evidence that the claimed compositions are capable of inducing a directed therapeutic immune response against a given cancer. This demonstration is required for the skilled artisan to be able to use the claimed compositions for their intended purpose of treating a given cancer. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed therapeutics, i.e. would not be able to accurately predict if therapeutic has been induced as the ability to reasonably predict the capacity of a single bacterial immunogen to induce directed immune response from in vitro antibody reactivity studies is problematic.  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit a directed (therapeutic) immune response in vivo. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

The instant specification has failed to teach or disclose therapeutic compositions comprising the autotrophic microorganisms comprising a heterologous sequence encoding an enzyme that produces c-diAMP, c-GAMP or c-diGMP; and a heterologous sequence encoding an enzyme that produces arginine; and fails to teach or disclose data that demonstrates that the claimed compositions can provide a therapeutic effect against any cancer. There is no disclosure of cancer patients that have been “treated” with the claimed compositions. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Consequently, given the lack of guidance in the specification as to which autotrophic microorganisms comprising a heterologous sequence encoding an enzyme that produces c-diAMP, c-GAMP or c-diGMP; and a heterologous sequence encoding an enzyme that produces arginine have efficacy in treating any type of cancer, the therapeutic compositions engendered by the instant claims fail to meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115.).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim already requires that the immune initiator and the immune sustainer be different.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

Claims 1 ,60, 65-66 and 74-76 are allowed.

Claims 77-81, 83 and 97 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 3, 2022